Citation Nr: 0830646	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service-connection for residuals of a left 
knee injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1980 to November 1980.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri which denied the veteran's claim for 
entitlement to service connection for residuals of a left 
knee injury.


FINDING OF FACT

There is clear and unmistakable evidence showing that the 
veteran had a preexisting left knee disability that was not 
aggravated during service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1111, 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in June 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  
Thus, the Board finds no prejudice in proceeding with 
adjudication of the appeal.

The Board acknowledges that the veteran did not receive 
notice as to the disability rating and effective date 
elements until the above-referenced June 2006 letter.  
Despite the error as to timeliness, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because his claim was subsequently 
readjudicated in a statement of the case and a supplemental 
statement of the case.  Furthermore, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of 
appellant's service medical records.

As to the issue of obtaining a medical examination or 
opinion, the Board finds that VA was not under an obligation 
to provide an examination, as such is not necessary to make a 
decision on the claim.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disability or symptoms 
may be associated with military service. Specifically, there 
is no credible  evidence establishing that an event, injury, 
or disease occurred in service.  Therefore, an examination is 
not warranted under the criteria set forth in McLendon.  See 
also Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish direct service connection for the 
claimed disorder, there must be  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.
§ 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) initially required a 
finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.
See generally Cotant v. Principi, 17 Vet. App. 116 (2003); 
Jordan v. Principi, 
17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 
(Fed. Cir. June 1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003).

Where a preexisting disease or injury is noted on the 
entrance examination, § 1153 provides that "[a] preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2007).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b) (2007).  Temporary or intermittent flare-
ups of symptoms of a preexisting condition, alone, do not 
constitute sufficient evidence for a non-combat veteran to 
show increased disability for the purposes of determinations 
of service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski,
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 
38 C.F.R. § 3.306(b) (2007).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (2007).

Analysis

The veteran has contended that his left knee disability is 
the result of being pushed from a bus as he was exiting it 
while serving on active duty in 1980.  See February 2007 
substantive appeal.

Preliminarily, the Board notes that a July 1980 examination 
report completed prior to enlistment reflects that the 
veteran had not experienced, nor was he currently 
experiencing a painful or "trick" joint.  It was also noted 
that the veteran had normal lower extremities.

However, service medical records dated in November 1980 
contain notations that the veteran was seen for complaints of 
left knee pain which he then contended was a result of 
running during basic training.  The examiner subsequently 
contacted the veteran's unit and discovered that the veteran 
had not begun physical training yet, to include running.  At 
that time, it was also noted that the veteran gave a history 
of a left knee injury which occurred four years prior to 
service.  

The Entrance Physical Standards Board (EPSBD) later found 
that the veteran's 
x-rays showed spurring of the tibial spine of the knee, and 
he was given a diagnosis of traumatic arthritis of the left 
knee.  It was noted that he had a history of having fallen 
off his bicycle as a teenager four or five years before, and 
having been in a cast for many months.  The EPSBD then 
concluded that the veteran was medically unfit for 
appointment or enlistment in accordance with current medical 
fitness standards and in their opinions, the veteran's left 
knee injury existed prior to service and was not aggravated 
therein.

In sum, the service medical records consistently and 
indisputably show that the veteran sustained a left knee 
injury prior to service.  To the extent that the veteran is 
now denying a pre-existing injury to his left leg, the Board 
finds such assertions to be without credibility in light of 
the false statements he made to the examiner at the time he 
was evaluated in service, and the findings of the EPSBD.  
Consequently, the Board finds that there is clear and 
unmistakable evidence that the veteran's left knee disability 
preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

As previously noted, the veteran complained of pain in his 
left knee while on active duty.  The Board reemphasizes, 
however, that though the veteran contends that his left knee 
injury is attributable to some occurrence in basic training, 
he was found at the time of his in-service complaints to have 
injured his left knee prior to service.  As noted, the EPSDB 
determined that the veteran had a history of having fallen 
off his bicycle as a teenager four or five years before, and 
having been in a cast for many months.  The EPSBD also noted 
that x-rays had revealed spurring of the tibial spine of the 
knee, and he was found to have a left knee disability that 
pre-existed service, which was not aggravated therein.

Significantly, the Board notes that the examiner specifically 
found that the veteran had "lied to [him] outright" by 
reporting that he had experienced knee pain while running in 
basic training.  As noted, the examiner contacted the 
veteran's unit and determined that he had not engaged in any 
type of physical training as he alleged to the examiner.  
Finally, the records fail to show that the veteran sustained 
any type of knee injury due to a fall while exiting a bus as 
alleged in the veteran's substantive appeal.  

Although the veteran's contends that his current complaints 
had their onset during service, the Board finds his 
assertions to be without credibility, in light of the false 
history he reported on examination in service, the lack of 
any reference to sustaining an injury while existing a bus, 
and the persuasive and probative findings of the EPSDB.  

Consequently, the Board finds that only probative evidence 
remaining on the issue of aggravation is the conclusion of 
the EPSDB that his preexisting left knee disability was not 
aggravated by service.  Accordingly, the Board concludes that 
there is clear and unmistakable evidence that the disability 
preexisted service and was not aggravated during service; 
thus, the presumption of soundness is rebutted.  

The Board finds further, that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's left knee disability 
was not aggravated by service in order to conclude that there 
was a preexisting disorder.  VA's General Counsel found that 
such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.

The Board notes that there is no evidence demonstrating the 
existence of any left knee disability other than the 
arthritis that has been clearly and unmistakably shown to 
have preexisted service and not been aggravated therein.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for a left knee disability must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to service-connection for residuals of a left 
knee injury is denied.



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


